DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/01/2021 and 5/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 16-19 in the reply filed on 8/29/2022 is acknowledged.
Claims 12-1 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “for closing the space at the end”.  As the formwork device is for producing a horizontal tube, it would necessarily comprise more than one end.  Hence, it is unclear at which end of the formwork device the end element is provided (e.g. the end adjacent to or opposite the filling connection?).  Likewise, providing a closing element to the filling connection itself would meet the claimed limitation as the filling connection is provided at an end of the formwork device.  For the above reason, the limitation “for close the space at the end” is indefinite.  For examination purposes, the end element is interpreted to close off the space at either end of the formwork device.
Claims 2-11 and 16-19 are rejected for dependence on claim 1.
Claim 3 recites the limitation “angle…relative to the horizontal” in line 2.  It is unclear what the horizontal refers to.  While paragraph [0010] defines horizontal as +/- 5°, it is unclear what point of reference is used for said definition of horizontal.  For example, does the angle of the end element relative the horizontal refer to the formwork itself or to the site area?  Examiner recommends clarifying the horizontal to a physical component (e.g. relative to the axis of the tunnel).
The term “to a limited extent” in claim 3 is a relative term which renders the claim indefinite. The term “a limited extend” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to what degree the angle can be adjusted by the term a limited extent.  For examination purposes, claim 3 is interpretation to require the angle of the end element be adjustable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nyhus (EP 500221 A1; of record).
Regarding claim 1, Nyhus discloses a formwork device for producing a horizontal concrete tube using a cast-in-place concrete construction (Figures 2a-2b; col. 2, lines 4-10, shell-shaped concreted structures…utilized in constructing submerged tubes), wherein the formwork device comprises: 
a formwork carriage (formwork module 18) that is horizontally movable (col. 3, lines 21-24, are mounted on the base which can be moved; col. 4, lines 5-11, the complete formwork…is pulled a distance; lines 30-34, pulled step by step or continuously) and has an outer mold (outer formwork elements 6-11) and an inner mold (inner formwork elements 12-17) that delimit a space (Figure 3, space between said inner and outer elements), 
wherein concrete is introduced into the space by means of a filling connection (hatches 19 in Figure 3e; col. 3, lines 50-57, filling and/or pumping concrete through hatches in the formwork) to form the concrete tub
wherein the formwork device comprises an end element for closing the space at the end (implicit from the disclosure; col. 3, lines 46-57, concrete is poured into the intermediate space between the inner and outer formwork elements; without an end piece, said concrete would not remain within the intermediate space and fall out at the open end).  Likewise, it would have been obvious for one of ordinary skill in the art to have provided an end piece or end element to the filling connection to prevent spillage of material therefrom (the filling connection is open to the intermediate space and provided at an end of the formwork device, as shown in Figures 2a and 2b). 
Nyhus discloses all the elements of claim 1 as discussed above but does not teaches the formwork carriage is movable on space-apart columns.  However, it is noted the space-apart columns are not within the scope of the claimed invention (e.g. forming a part of the formwork device).   Hence, the limitation constitutes a ‘capable of’ limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.  As discussed above, Nyhus discloses the formwork carriage is horizontally movable (col. 3, lines 21-24; col. 4, lines 5-11, lines 30-34).  Hence, it would have obvious to one skill in the art the formwork carriage is capable of or suitable to being moved along said columns.
Regarding claim 2, Nyhus further discloses the filling connection makes it possible to fill the space from above the inner mold (Figure 3e; col. 3, lines 50-57, upper halt will be filled through hatches in the outer formwork).
Regarding claim 4, Nyhus further discloses the inner mold has a cylindrical lateral outer surfac
Regarding claim 5, Nyhus further discloses the formwork carriage has an inner supporting structure to which the inner mold is fastened (support beam 21 in Figures 3a-3e; col. 3, lines 28-31) and has an outer supporting structur
Regarding claim 6, Nyhus further discloses the inner supporting structursurrounds the outer supporting structure).
Regarding claim 7, Nyhus further discloses the outer supporting structure comprises an outer roller for being supported on the outside of the concrete tube (Figures 3a-3f, elements between base 23 and skid 24).
Regarding claim 8, Nyhus further discloses a support roller (Figures 3a-3f, elements between base 23 and skid 24), by means of which the formwork carriage can be supported.
Regarding claim 9, Nyhus further discloses an outer support for supporting the outer mold (base 23 in Figures 3a-3e), the outer support being movable (claim 7; col. 3, lines 23-24, which can be moved on a skid).
Regarding claim 10, Nyhus further discloses a concrete tube support (base 23 in Figures 3a-3e) for supporting the concrete tube, the concrete tube support being movable (claim 7; col. 3, lines 23-24, which can be moved on a skid).
Regarding claim 11, Nyhus teaches all the elements of claim 1 as discussed above but does not disclose a drive in order to move the formwork carriage horizontally forward when pouring concrete.  However, Nyhus explicitly discloses the moved (col. 4, lines 5-11, the complete formwork including the tube is pulled a distance).  It would have been obvious for one of ordinary skill in the art to use a drive to move the formwork due to the size and weight of formwork.
Regarding claim 16, Nyhus teaches all the elements of claim 2 as discussed above but does not disclose the filling connection comprises a filling funnel.  However, it is submitted the use of a funnel to fill the intermediate space would be a matter of design choice for one skill in the art.  Likewise, the use of a funnel would provide the benefit of decreased spillage of material.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nyhus, in view of Thomason (US 3,551,537).
Nyhus teaches all the elements of claim 1 as discussed above but does not disclose an angle of the end element can be adjusted relative to the horizontal.
Thomason discloses a device for forming a cementitious pipe (Figure 1; col. 1, lines 66-70), comprising an inner mold (shell 12) and a filling connection (funnel 118), wherein cementitious material (C) is introduced into intermediate space surrounding the inner mold (col. 3, lines 18-20, for flowing cementitious material around the shells to form a monolithic pipe therearound).  The filling connection comprises an adjustable element (plate 124 in Figure 6) which is pivotable to adjust the feed of material into the intermediate space (col. 5, line 73 - col. 6, line 4).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nyhus and provided the filling connection with the adjustable plate as disclosed by Thomason to enable controlling the feed of material into the intermediate space.  Furthermore, it would have been obvious for one of ordinary skill in the art said adjustable plate is capable of closing off the filling connection (e.g. stopping flow of material).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nyhus as applied to claims 9-11 above, and further in view of EP1457601A1 (of record, further translation as provided; herein referred to as 'Doka').
Regarding claims 17-19, Nyhus teaches all the elements of claims 9-11 as discussed above but does not disclose the use of hydraulics; specifically, the outer support and the concrete tube support being hydraulically movable with respect to claims 17 and 18 and the drive comprising an advancing hydraulic cylinder with respect to claim 19.
Doka teaches a device (1 in Figures) for producing concrete structures (2), comprising: a movable formwork carriage (paragraphs 0024-0025).  The formwork is advanced by a drive comprising a hydraulic cylinder which Doka discloses as compact, lightweight and cost-effective with sufficiently high feed force (paragraph 0025).  It would have been obvious for one of ordinary skill in the art to have utilized hydraulics as is well known and conventional in the art to move components of formwork devices.  Specifically, it would have obvious to the provide the outer support and concrete tube support to be hydraulically movable and to provide the drive of Nyhus with a hydraulic cylinder to move the formwork carriage for the benefits disclosed by Doka.  Likewise, this is also combining prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartlechner (US 2011/0041942 A1) discloses an apparatus for forming concrete pipes..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        10/12/2022


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741